Citation Nr: 0400744	
Decision Date: 01/09/04    Archive Date: 01/22/04

DOCKET NO.  02-15 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel




INTRODUCTION

The veteran had active duty service from May 1951 to March 
1954.

This matter came before the Board of Veteran's Appeals 
(Board) on appeal from an October 2001 rating decision in 
which the Department of Veteran's Affairs (VA) regional 
office (RO) in New York, New York, denied entitlement to 
service connection for the cause of the veteran's death and 
denied eligibility for DEA.  In her appeal, filed in 
September 2002, the appellant indicated that she was only 
appealing the denial of Dependency and Indemnity Compensation 
(DIC) benefits.  Therefore, the denial of DEA benefits is not 
before the Board on appeal.


REMAND

The claim currently under consideration was filed in May 
2000.  The appellant's original claim for DIC benefits was 
denied by the RO in New York, New York, in July 1979 based on 
a finding that the veteran's death was not due to a service-
connected disease or injury.  She was notified of the denial, 
and provided her appellate rights, by a letter dated July 9, 
1979.  She did not appeal that decision.

The appellant contends that hypertension was a contributory 
cause of the veteran's death from occlusive coronary 
arteriosclerosis.  The death certificate indicates that 
hypertension was a contributory cause of death.  In the VA 
Form 9 that she filed in September 2002, the appellant 
identified possible sources of treatment records that may be 
relevant to her claim.  Such records include VA treatment 
records and records of treatment by a private physician.  The 
appellant requested that VA attempt to obtain such records, 
as she contends that such records would show that the 
veteran's death was related to his service connected back 
disability.

The death certificate indicates that the veteran died while 
an emergency room patient at a private hospital in the 
Borough of Bronx in the City of New York.  The records of his 
last treatment have not been obtained.

During the pendency of this claim, there was a significant 
change in the law pertaining to claims for benefits 
administered by the Secretary of VA.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002) became law.  
Generally, the VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000).  Under VCAA, VA must notify the claimant 
of information and lay or medical evidence needed to 
substantiate the claim, what portion of that information and 
evidence is his responsibility and what is VA's 
responsibility, and of VA's inability to obtain certain 
evidence.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

In order to fully comply with its duty to assist, VA must 
provide a medical opinion regarding nexus between current 
disabilities (in this case, the causes of the veteran's 
death) and an in-service injury or disease if such an opinion 
is necessary to decide a claim.  See Charles v. Principi, 16 
Vet. App. 370 (2002); Green v. Derwinski, 1 Vet. App. 121 
(1991) (examiner must review the record to be fully 
informed).  38 C.F.R. § 3.159(c)(4) (2003).

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain from the 
appellant the names and addresses of all 
medical care providers who treated the 
veteran for a cardiovascular disorder, 
including hypertension.  The RO should 
take all necessary steps to obtain any 
pertinent records, including records of VA 
treatment at VA medical centers in New 
York City and in Puerto Rico, and private 
treatment records, including the records 
of Dr. George Psamparlis, Health Insurance 
Plan (according to the appellant is now 
Kaiser Permanente) in New York City, that 
are not currently part of the claims 
folder and associate them with the claims 
folder.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied. 

3.  If deemed necessary to fairly decide 
the appellant's claim, the RO should 
obtain a medical opinion concerning 
whether the veteran incurred hypertension 
in service or as a result of his service-
connected disability from compression 
fracture of the first lumbar vertebra 
with traumatic arthritis and left sciatic 
neuropathy.  The claims folder should be 
made available to and reviewed by the 
physician giving the opinion.  The 
proponent of the opinion should state 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that the veteran incurred hypertension in 
service or that his disability from 
hypertension was proximately due to or 
the result of his service-connected 
disability from a low back disorder.  The 
proponent of the opinion should provide a 
full explanation of the rationale that is 
the basis of the conclusions expressed.

4.  After the development of the claim 
has been completed, the RO should again 
review the record and readjudicate the 
claim for service connection for the 
cause of the veteran's death.  In so 
doing, the RO should determine whether 
the July 1979 denial of DIC benefits is 
final and, if so, whether the claim for 
DIC benefits has been reopened.  If any 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



